In The

                                 Court of Appeals
                       Ninth District of Texas at Beaumont
                                _________________

                               NO. 09-14-00462-CR
                               _________________

                 EMMANUEL JEROME SIGARST, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                  On Appeal from the Criminal District Court
                          Jefferson County, Texas
                         Trial Cause No. 12-14261
__________________________________________________________________
                          MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Emmanuel Sigarst 1 pled

guilty to the offense of injury to an elderly individual, a first-degree felony. See

Tex. Penal Code Ann. § 22.04(a)(1), (e) (West Supp. 2014). The trial court found

the evidence sufficient to find Sigarst guilty of injury to an elderly individual, but

deferred further proceedings, placed Sigarst on community supervision for ten

years, and ordered him to pay a fine of $500. Thereafter, the State filed a motion to
      1
     The record reflects that Emmanuel Jerome Sigarst is also known as Jerome
Emmanuel Sigarst.
                                    1
revoke Sigarst’s unadjudicated community supervision. At the revocation hearing,

Sigarst pled “not true” to count one of the State’s motion to revoke, but pled “true”

to counts two, three, and four. After receiving evidence regarding the allegations

contained in count one, the trial court found the evidence sufficient to establish that

Sigarst violated the conditions of his community supervision, as alleged in counts

one, two, and three of the State’s motion.2 The trial court revoked Sigarst’s

community supervision, adjudicated him guilty of the offense of injury to an

elderly individual, and sentenced him to twenty-five years in prison. Sigarst timely

filed a notice of appeal.

      Sigarst’s appellate counsel filed an Anders brief. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Counsel’s brief presents his professional evaluation of the record and concludes

that there are no arguable grounds to be advanced in this appeal. Counsel provided

Sigarst with a copy of this brief. We granted an extension of time for Sigarst to file

a pro se brief. We received no response from Sigarst.

      The appellate court need not address the merits of issues raised in Anders

briefs or pro se responses. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.
      2
        The trial court made no findings with respect to the allegations in count
four of the State’s motion to revoke and based its decision to revoke Sigarst’s
community supervision solely on its findings with respect to the allegations in
counts one, two, and three.
                                       2
Ohio App. 2005). In these circumstances, we “may determine that the appeal is wholly

frivolous and issue an opinion explaining that [the appellate court] has reviewed

the record and finds no reversible error.” Id. Alternatively, we “may determine that

arguable grounds for appeal exist and remand the cause to the trial court so that

new counsel may be appointed to brief the issues.” Id.

      We have independently reviewed the clerk’s record and the reporter’s

record, and we agree with Sigarst’s appellate counsel that no arguable issues

support an appeal. See id. Therefore, we find it unnecessary to order appointment

of new counsel to re-brief Sigarst’s appeal. See id.; compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).

      Although not an arguable issue, we note that the judgment adjudicating

Sigarst’s guilt does not correctly identify the statute under which Sigarst was

convicted. Sigarst was convicted of the first-degree felony offense of injury to an

elderly individual pursuant to sections 22.04(a)(1) and (e) of the Texas Penal Code.

The judgment, however, identifies only section 22.04(e) as the “Statute for

Offense[.]” Section 22.04(e) lists the various degrees of a felony offense

committed under section 22.04(a)(1) or (2) or section 22.04(a-1)(1) or (2) based on

the defendant’s mental state. Tex. Penal Code Ann. § 22.04(e). It does not provide

the elements for the offense of injury to an elderly individual. See id. Rather,

                                         3
section 22.04(a)(1) identifies the elements of the offense of injury to an elderly

individual. Id. § 22.04(a)(1).

      The Texas Rules of Appellate Procedure give this Court authority to modify

judgments sua sponte to correct typographical errors and make the record speak the

truth when we have the necessary information to do so. See Tex. R. App. P. 43.2;

French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992); Rhoten v. State, 299
S.W.3d 349, 356 (Tex. App.—Texarkana 2009, no pet.). “Appellate courts have

the power to reform whatever the trial court could have corrected by a judgment

nunc pro tunc where the evidence necessary to correct the judgment appears in the

record.” Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet.

ref’d). Our authority to reform an incorrect judgment is not dependent upon the

request of any party, and it does not turn on the question of whether a party has or

has not objected in the trial court. Id. at 529-30. We therefore modify the judgment

to reflect that “sections 22.04(a)(1) and (e) of the Texas Penal Code” constitute the

“Statute for Offense[.]” We affirm the trial court’s judgment as modified. 3




      3
         Sigarst may challenge our decision in this case by filing a petition for
discretionary review. See Tex.R.App. P. 68.

                                          4
     AFFIRMED AS MODIFIED.




                                     _____________________________
                                         CHARLES KREGER
                                               Justice


Submitted on June 1, 2015
Opinion Delivered July 29, 2015
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                        5